         Case 1:16-cr-00630-LGS Document 16 Filed 06/29/20 Page 1 of 1




                                           June 26, 2020
                                 Application Granted. Defendant's sentencing hearing is adjourned to
VIA ECF                          September 8, 2020 at 10:30 a.m. Defendant's submission shall be filed
Honorable Lorna G. Schofield     by August 17, 2020. The Government's submission, if any, shall be filed
United States District Judge     by August 20. 2020. The Clerk of the Court is directed to terminate the
Southern District of New York    letter motion at docket number 15.
500 Pearl Street
New York, NY 10007               Dated: June 29, 2020
                                 New York, New York

Re:    United States v. Lee Jarmolowsky
       16 Cr. 630 (LGS)


Dear Judge Schofield,

         I write to respectfully request an extension of the sentencing date and pre-sentence
submission deadlines in the above-captioned case. The Probation Department and Government
join in this request. Specifically, we request a 60 day adjournment of the August 4, 2020
sentencing date and the July 6, and July 9, defense and government respective submission
deadlines.

       The Probation Department contacted the parties and informed us that additional time is
necessary to complete the Presentence Investigation process (there was a problem with Probation
being notified of the sentencing in the first instance). Mr. Jarmolowky and counsel completed
the Presentence Interview on Monday, June 22, 2020, but the report process still needs to be
completed. In addition, the defense is still collecting necessary documentation for sentencing.
The requested adjournment will enable us to complete those processes.

       Thank you for your consideration.

Respectfully submitted,

/s/
Sylvie Levine
Assistant Federal Defender
212-417-8729


cc:    Michael Neff, Assistant United States Attorney (by ECF)
       Tandis Farrence, United States Probation Officer (by email)
